

115 HR 5029 IH: To amend the National Agricultural Research, Extension, and Teaching Policy Act of 1977 to require the specialty crops committee to make an additional recommendation regarding agricultural technology, and for other purposes.
U.S. House of Representatives
2018-02-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 5029IN THE HOUSE OF REPRESENTATIVESFebruary 14, 2018Mr. Soto introduced the following bill; which was referred to the Committee on AgricultureA BILLTo amend the National Agricultural Research, Extension, and Teaching Policy Act of 1977 to require
			 the specialty crops committee to make an additional recommendation
			 regarding agricultural technology, and for other purposes.
	
		1.Additional recommendation of specialty crops committee regarding use of agricultural technology
 (a)In generalSection 1408A(c)(2) of the Food and Agriculture Act of 1977 (7 U.S.C. 3123a(c)(2)) is amended— (1)in subparagraph (G), by striking and at the end;
 (2)in subparagraph (H), by striking the period at the end and inserting ; and; and (3)by adding at the end the following new subparagraph:
					
 (I)increase the use of agricultural technology, including sensor and imaging technology.. (b)Effective dateThe amendments made by subsection (a) shall apply with respect to reports submitted on or after the date of the enactment of this Act.
			